Order filed, March 4, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00091-CV
                                 ____________

                 EXXON MOBIL CORPORATION, Appellant

                                            V.

   TRADE EXPLORATION CORP., BRYAN C. WAGNER, AND DUER
                  WAGNER, III, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-60726


                                     ORDER

      The reporter’s record in this case was due March 1, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Amanda King, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM